Case: 15-60700      Document: 00513661040         Page: 1    Date Filed: 09/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 15-60700                              FILED
                                  Summary Calendar                     September 1, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
JOSE BENITO ARTEAGA HERNANDEZ,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 068 592


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Jose Benito Arteaga Hernandez, a native and citizen of Honduras, has
filed a petition for review of the order of the Board of Immigration Appeals
(BIA) dismissing his appeal from the denial of his application for withholding
of removal.     Arteaga Hernandez sought withholding of removal based on
problems with gangs in Honduras.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60700    Document: 00513661040     Page: 2   Date Filed: 09/01/2016


                                 No. 15-60700

      We review the order of the BIA and will consider the underlying decision
of the immigration judge only if it had some impact upon the BIA’s decision.
Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2011). “To be eligible
for withholding of removal, an applicant must demonstrate a clear probability
of persecution on the basis of race, religion, nationality, membership in a
particular social group, or political opinion.” Chen v. Gonzales, 470 F.3d 1131,
1138 (5th Cir. 2006) (internal quotation marks and citations omitted).
      Arteaga Hernandez contends that he showed past persecution and a
clear probability of future persecution based on his membership in a group of
Hondurans who were unsuccessfully recruited by gangs, beaten, reported the
beating to authorities, and continue to be threatened by gang members. Under
the substantial evidence standard, the BIA’s determination that Arteaga
Hernandez is not eligible for withholding of removal does not warrant reversal
as Arteaga Hernandez’s purported group is not protected for purposes of
withholding of removal. See Orellana-Monson, 685 F.3d at 517; Chen, 470 F.3d
at 1134.
      The petition for review is DENIED.




                                       2